Exhibit 10.2

 



 

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”), dated December 12, 2017, between
Liberty Tax, Inc. a Delaware corporation (“Company”), JTH Tax Inc., a Delaware
corporation (“Subco” and together with Company, the “Employers”), and any of
their respective successors, and Vanessa M. Szajnoga (the “Executive”).

 

W I T N E S E T H:

 

WHEREAS, the Employers desire to continue to employ the Executive, and the
Executive desires to serve the Employers, in accordance with the terms and
conditions of this Agreement.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1.                  Term of Employment. Unless the Executive’s employment shall
sooner terminate pursuant to Section 4 of this Agreement, the Employers shall
continue to employ the Executive for the period commencing on the date written
above (the “Effective Date”) and ending on the twelve (12) month anniversary of
the Effective Date (the “Initial Term”); provided, however, that commencing on
the expiration of the Initial Term, the Executive’s employment shall be deemed
to be automatically extended, upon the same terms and conditions, for successive
periods of one (1) year each (each, an “Extended Term”), unless the Executive or
either of the Employers, as the case may be, at least ninety (90) days prior to
the expiration of the Initial Term or any Extended Term, provides written notice
to the other of its intention not to renew such employment. The period during
which the Executive is employed pursuant to this Agreement, including any
Extended Term in accordance with the preceding sentence, shall be referred to as
the “Employment Period.”

 

2.                  Duties and Responsibilities.

 

(a)                The Executive shall serve as the Vice President and General
Counsel of Company and Subco. The Executive will have such duties and
authorities as are commensurate with such position, including managing the
legal, human resource and compliance functions of the Company and such other
related duties and responsibilities as are customarily assigned to individuals
serving in that position. The Executive will serve as a member of the Company’s
Executive Committee and report directly to the Company’s Chief Executive Officer
(“CEO”).

 

(b)               During the Employment Period, the Executive shall devote her
full business time and best efforts to the performance of her duties hereunder
and shall not engage in any other business, profession or occupation, for
compensation or otherwise, which would conflict or interfere with the rendition
of such duties either directly or indirectly, without the prior written consent
of the CEO, it being understood, however, that the Executive may (i) serve as an
officer or director of or otherwise participate in educational, welfare, social,
religious and civic organizations; (ii) deliver lectures or fulfill speaking
engagements; (iii) manage personal investments; and (iv) with the prior consent
of the Employers, serve on for-profit boards, in each case so long as such
activities are consistent with the Employers’ code of ethics as in effect from
time to time and do not materially interfere with the Executive’s employment or
responsibilities hereunder.

 



 

 

 

(c)                Executive agrees to comply with Employers’ policies,
including but not limited to the Code of Conduct and the Insider Trading Policy.

 

3.                  Compensation and Benefits.

 

(a)                Base Salary. During the Employment Period, the Executive
shall be paid a base salary by the Employers at an annual rate of Three Hundred
Thousand Dollars ($300,000.00), payable in regular installments in accordance
with the Employers’ usual payment practices. The Compensation Committee of the
Board shall review Executive’s base salary annually during the Employment Period
(beginning after the fiscal year ending April 30, 2018) and may increase (but
not decrease) that base salary from time-to-time, based on its periodic review
of Executive’s performance in accordance with the Company’s regular policies and
procedures. The Executive’s annual base salary as in effect from time to time is
hereinafter referred to as the “Base Salary.”

 

(b)               Annual Bonus. The Company has established an annual incentive
bonus program (“Annual Bonus”).  For the duration of this Agreement, the
Executive is eligible for an Annual Bonus, payable if, as and when Annual
Bonuses payable to other executive officers of Company are paid.  The amount, if
any, available to be paid to Executive and the time and form of payment of
bonuses, will be determined and approved by the Compensation Committee of the
Board.  The target amount of the Annual Bonus shall be equal to fifty percent
(50%) of the Base Salary paid to Executive as of the last day of the previous
fiscal year. Executive’s eligibility for the Annual Bonus shall be determined on
a basis consistent with other named executive officers of the Company (as
defined under the Securities Exchange Act of 1934, as amended).

 

(c)                Equity and Cash Incentive Plan. To the extent approved by the
Compensation Committee of the Board, the Executive may be granted annual equity
or cash incentive awards pursuant to the Employers’ Equity and Cash Incentive
Plan, which may be amended or terminated by the Employers at Employers’
discretion. Executive’s eligibility for equity or cash incentive awards shall be
determined on a basis consistent with other named executive officers of the
Company (as defined under the Securities Exchange Act of 1934). The Company and
Executive acknowledge that, in connection with the signing of this agreement,
the Executive has been granted Restricted Stock Units in the amount of 27,149
shares of the Company’s Class A Common Stock, subject to vesting and other terms
to be further defined in the applicable Restricted Stock Unit Agreement.

 





2

 

 

(d)               Benefits. During the Employment Period, Executive will be
eligible to participate in the employee and executive benefit plans and programs
maintained by the Employers from time-to-time in which executive officers of the
Employers are eligible to participate, including, to the extent maintained by
the Employers, life, medical, dental, accidental and disability insurance plans,
retirement plans, incentive stock award and stock compensation plans, and
deferred compensation and savings plans, in accordance with the terms and
conditions thereof as in effect from time to time. Executive shall be eligible
to participate in the Employers’ existing 401(k) plan, in accordance with its
terms, and the Employers shall match Executive’s contributions in accordance
with the terms of that plan, provided that the matching does not violate any
provisions of the 401(k) plan. All benefit programs are subject to change from
time to time in the Employers’ discretion. The other provisions of this
paragraph notwithstanding, Executive shall also be entitled to undergo an annual
executive physical at Employers’ expense, not to exceed $5,000.00, at a health
care provider of Executive’s choosing.

 

(e)                Vacation. During the Employment Period, Executive shall be
entitled to vacation on the same basis as other executive officers of the
Employers. Executive shall also be entitled to Employer-designated holidays, but
in no event shall Executive have less than four weeks of vacation per year.

 

(f)                Business Expenses. During the Employment Period, the
Employers shall pay or reimburse the Executive for all reasonable expenses
incurred or paid by the Executive in the performance of her duties pursuant to
this Agreement, upon presentation of expense statements or vouchers and such
other information as the Employers may require and in accordance with the
generally applicable policies and procedures of the Employers.

 

(g)               Sarbanes-Oxley/Dodd-Frank Act Compliance: Repayment of Bonus
and Profits: Executive understands that, in accordance with The Sarbanes-Oxley
Act of 2002 and the Dodd–Frank Wall Street Reform and Consumer Protection Act of
2010 (together, “Applicable Law”), if the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company with any
financial reporting requirement under securities laws, Executive shall reimburse
the Company, to the extent reimbursement is required by Applicable Law, for: (i)
the amount of any bonus or other incentive-based or equity-based compensation
received by Executive from the Company during the three-year period following
the first public issuance or filing with the SEC (whichever first occurs) of the
financial document embodying such financial reporting requirement, but only to
the extent that the amount of incentive compensation received exceeds the amount
of incentive-based compensation that otherwise would have been paid had it been
determined based on the accounting restatement; and (ii) any profits realized
from the sale of securities of the Company during that three-year period, but
only to the extent that the amount of profits received exceeds the amount of
profits that otherwise would have been paid had it been determined based on the
accounting restatement.

 



3

 

 

4.                  Termination of Employment.

 

(a)                Early Termination of the Employment Period. If, during the
Initial Term or any Extended Term, as applicable, the Executive’s employment
terminates for any reason, including but not limited to, the Executive’s death
or Disability (as hereinafter defined), termination by the Employers with or
without Cause (as hereinafter defined) or voluntary termination by the Executive
with or without Good Reason (as hereinafter defined), the Employment Period
shall thereupon end and, except as otherwise provided herein, this Agreement
shall terminate upon the effective date of such termination as set forth in a
Notice of Termination (as hereinafter defined).

 

(b)               Termination by the Employers with or without Cause. The
Executive’s employment hereunder may be terminated by the Employers with or
without Cause, effective immediately upon delivery of a Notice of Termination to
the Executive. “Cause” shall mean the Executive’s (i) willful, intentional or
grossly negligent continued failure to substantially perform her duties under
this Agreement, if, within 30 days of receiving a written demand for substantial
performance from the Board or the Chief Executive Officer that specifically
identifies the manner in which the Executive has not substantially performed her
duties, the Executive shall have failed to cure the non-performance or to take
measures to cure the non-performance; (ii) the Executive’s willful engaging in
dishonesty, illegal conduct or gross misconduct that is materially and
demonstrably injurious to the Company (iii) the Executive’s conviction of, or
plea of nolo contendere to a crime constituting (a) a felony under the laws of
the United States or any state thereof or (b) a misdemeanor under the laws of
the United States or any state thereof (not including any traffic offense)
involving moral turpitude, deceit, dishonesty or fraud that relates to the
Employers’ property. For purposes of this definition of Cause, no act, or
failure to act, on the Executive’s part shall be deemed willful, intentional or
grossly negligent if the Executive acted in good faith and in a manner that the
Executive reasonably believed to be in, or not opposed to, the best interests of
the Employers. Any act, or failure to act, based upon authority given pursuant
to a resolution duly adopted by the Board or a committee thereof, or based upon
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done by the Executive in good faith and in the best interests
of the Company. The cessation of employment of the Executive shall not be deemed
to be for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote or not
less than three-quarters of the entire membership at a meeting of the Board
called and held for that purpose (after reasonable notice is provided to the
Executive and the Executive is given an opportunity, together with counsel, to
be heard before the Board), finding that, in the good faith opinion of the
Board, the Executive is at fault for conduct described as Cause in this
paragraph, and specifying the particulars thereof in detail.

 

(c)                Termination due to Death or Disability. The Executive’s
employment hereunder shall terminate upon the Executive’s death or in the event
of a termination by the Employers due to the Executive’s Disability.
“Disability” shall mean (i) a finding by the President or the Board that the
Executive has been unable to perform her job functions by reason of a physical
or mental impairment for a period of 90 consecutive days or any 90 days within a
period of 180 consecutive days. The President’s or the Board’s good faith
determination of Disability shall be final, binding and conclusive.

 



4

 

 

(d)               Delivery of Non-Renewal Notice. In the event the Employers or
the Executive delivers a notice of non-renewal as described in Section 1 hereof,
the Executive’s employment hereunder shall terminate upon the expiration of the
Initial Term or any Extended Term, as applicable.

 

(e)                Voluntary Termination by the Executive. The Executive may
voluntarily terminate her employment with the Employers with or without Good
Reason by delivering a Notice of Termination to the Employers no less than
thirty (30) days prior to the effective date of such termination. “Good Reason”
shall mean (a) the assignment to Executive of any duties inconsistent with the
Executive’s status as an executive officer of the Company or any other action by
the Company that results in a significant diminution in that status, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and that is remedied by the Company within thirty (30) days after
receipt of notice thereof given by the Executive; (b) any failure by the Company
to provide the Executive with compensation and benefits that are in the
aggregate at least commensurate in all material respects with those provided to
Executive as of the Effective Date, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and that is remedied by the
Company within thirty (30) days after receipt of notice thereof given by
Executive; (c) any material breach of this Agreement by the Employers; provided,
however, that such breach shall constitute Good Reason only if the Executive
provides written notice to the Employers (in accordance with Section 8(g)
hereof) of the event which constitutes the breach within ninety (90) days
following date that he has notice of the initial existence of the breach and the
Employers thereafter fail to cure such breach within thirty (30) business days
following its receipt of such notice; (d) Change of Control, as defined below,
which results in any of the Good Reason actions cited above.

 

(f)                Notice of Termination. Any termination of the Executive’s
employment by the Employers or by the Executive (other than by reason of death)
shall be communicated by a written Notice of Termination addressed to the other
parties to this Agreement. A “Notice of Termination” shall mean a written notice
stating that the Executive’s employment with the Employers has been or will be
terminated and the specific provisions of this Section 4 under which such
termination is being effected.

 

(g)               Change of Control. For purposes of this Agreement, “Change of
Control” shall mean the occurrence of any of the following events: (i) a sale,
transfer, disposition or other transaction in which the beneficial owners (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of the total voting power of the Class A common stock of Company
immediately prior to such transaction shall cease to be the beneficial owners,
directly or indirectly, of at least 50% of the total voting power of Class A
common stock of Company immediately after such transaction; (ii) the
stockholders of Company approve a plan of complete liquidation or dissolution of
Company; or (iii) there is consummated in one or more transactions an agreement
for the sale or disposition by Company of all or substantially all of Company’s
consolidated assets, other than any such sale or disposition of assets
immediately following which the individuals who comprise the Board immediately
prior thereto (or individuals who are elected to the Board with the affirmative
vote of a majority of the individuals who comprise the Board immediately prior
thereto) constitute at least a majority of the board of directors of (a) any
parent of the entity to which such assets are sold or disposed, or (b) if there
is no such parent, such entity.

 



5

 

 

5.                  Payments upon Certain Terminations.

 

(a)                In General. Within thirty (30) days following the termination
of the Executive’s employment for any reason, the Employers shall pay the
Executive: (i) the Base Salary earned but not yet paid for services rendered to
the Employers on or prior to the date on which the Employment Period ends; (ii)
any Annual Bonus awarded by the Board prior to the date of the Employer’s
receipt of the Notice of Termination for services rendered in any fiscal year
which had been completed prior to the date on which the Employment Period ends
and which had not previously been paid (provided that the Board did not impose a
requirement that the Executive be employed on the payment date); (iii) any
business expenses incurred on or prior to the date on which the Employment
Period ends that are eligible for reimbursement in accordance with the
Employers’ expense reimbursement policies as then in effect; and (iv) any vested
benefits to which the Executive is entitled under the Employers’ employee
benefit plans and any welfare benefits to which he is entitled in accordance
with the terms of the Company’s welfare plans. The amounts described in this
Section 5(a) are collectively referred to herein as the “Accrued Rights.”

 

(b)               Non-renewal, Termination by the Employers without Cause, by
the Executive for Good Reason or by Reason of the Executive’s Death or
Disability. Subject to Section 5(d) hereof, in the event the Employment Period
ends by reason of non-renewal, a termination of the Executive’s employment by
the Employers without Cause, by the Executive for Good Reason or by reason of
the Executive’s Death or Disability, the Executive shall be entitled to a lump
sum payment in cash equal to the aggregate of the following amounts under (i)
and (ii) and the other benefits provided below:

 

(i)       The Accrued Rights.

 

(ii)       If the termination occurs prior to December 31, 2019, an amount equal
to the Executive’s monthly Base Salary as of the day prior to the Date of
Termination multiplied by eighteen. If the termination occurs after December 31,
2019, an amount equal to the Executive’s annual Base Salary as of the day prior
to the Date of Termination.

 

(iii) to the extent any incentive stock awards, such as stock options, stock
appreciation rights, restricted stock, dividend equivalent rights, or any other
form of incentive stock compensation granted Executive shall have not vested,
such incentive stock awards that have been granted but have not yet vested shall
immediately become fully (100%) vested and exercisable and shall be paid in
accordance with their terms.

 



6

 

 

(iv) Continued medical and dental coverage at the Company’s expense under the
Company’s medical and dental arrangements with respect to Executive and any of
her dependents who were covered under those Company plans on the day prior to
the date of termination for a period of twelve (12) months following the date of
termination; provided, however, that if Executive becomes reemployed with
another employer and is eligible to receive comparable medical or other welfare
benefits under another employer provided plan, the medical and other welfare
benefits described herein shall be secondary to those provided under such other
plan during the applicable period of eligibility provided that the costs of
obtaining those medical and other welfare benefits is less than the cost of
those benefits to Executive immediately prior to the date of termination, and
provided further that continued participations shall not be allowed if the
Company determines that the payment would be considered discriminatory under
applicable law. The coverage provided pursuant to this Section 5(c)(iv) shall
run concurrently with and shall be offset against any continuation coverage
under Part 6 of Title I of the Employee Retirement Income Security Act of 1974,
as amended (“COBRA Coverage”).

 

(v) Convert any existing life insurance policy then in effect to an individual
policy, to the extent permitted by the plan terms and conditions.

 

The lump sum cash payment of the aggregate of the amounts in (i) and (ii) above
shall be paid to Executive as soon as practicable, and in any event within ten
(10) days following, Executive’s satisfaction of the Release Condition set forth
in Section 5(d) below; provided that if the time period within which Executive
may satisfy the Release Condition spans two calendar years, such payments will
be made in the second such calendar year. The benefits described in (ii) through
(v) above shall be provided to Executive as soon as practicable, and in any
event within ten (10) days following Executive’s satisfaction of the Release
Condition set forth in Section 5(d) below.

 

(d)        Execution of Release. As a condition of the Executive’s right to
receive any of the payments or benefits described in Section 5, the Executive
shall, within sixty (60) days after the Executive’s date of termination of
employment, deliver to the Employers a full, complete and irrevocable release of
all claims or causes of action the Executive may have in respect of the
Executive’s employment by the Employers, substantially in the form attached
hereto as Exhibit A (such condition, the “Release Condition”).

 

(e)                Effect of Failure. In the event the Executive fails to
satisfy the Release Condition, the Executive shall not be entitled to any of the
payments or benefits described in Section 5. Other than the Accrued Rights, in
the event that, prior to the end of a 52-week period following the Executive’s
termination of employment, the Executive materially breaches any of her
obligations under Section 6 or Section 7 hereof, the Employers’ obligations to
provide the payments and benefits under Section 5(c) hereof, as applicable,
shall thereupon cease and the Employers shall be entitled to recover from the
Executive the after-tax proceeds of the amounts theretofore paid to the
Executive pursuant to such Section 5(c).

 

(f)                Certain Property and Information. Upon termination of the
Employment, Executive will deliver to the Company any and all property owned or
leased by the Company or any Affiliate and any and all materials and information
(in whatever form) relating to the business of the Company or any Affiliate,
including without limitation all customer lists and information, financial
information, business notes, business plans, documents, keys, credit cards,
phones, computers and other Company-provided equipment. All Company property
will be returned promptly and in the condition it was received except for normal
wear.

 



7

 

 

(g)               Full Settlement. The Company’s obligations to make the
payments provided for in this Agreement and otherwise to perform the Company’s
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action that the Company may have
against Executive or others. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and such
amounts shall not be reduced whether or not Executive obtains other employment.
The Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses that the Executive may reasonably incur as a result of
any contest (regardless of the outcome thereof) by the Company or others of the
validity or enforceability of, or liability under, any provision of this
Agreement or any guaranty of performance thereof (including as a result of any
contest by Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Internal Revenue Code
of 1986, as amended.

 

6.                  Proprietary Information.

 

(a)                Confidentiality. The Executive acknowledges and agrees that
her work for the Employers will bring her into close contact with many
confidential affairs of the Employers not readily available to the public,
including plans for further developments or activities by the Employers or their
subsidiaries or affiliates. The Executive agrees that during the Employment
Period and at all times thereafter, he shall keep and retain in the strictest
confidence all confidential matters (“Confidential Information”) of the
Employers and their subsidiaries and affiliates, including but not limited to,
“know how,” sales and marketing information or plans; business or strategic
plans; salary, bonus or other personnel information; information about or
concerning existing, new or potential customers, franchisees, clients or
shareholders; trade secrets; pricing policies; operational methods; technical
processes; inventions and research projects; and other business affairs of the
Employers and their subsidiaries or affiliates, in each case that the Executive
may develop or learn in the course of her employment, and shall not remove such
Confidential Information from the Employers’ premises (other than for the
purpose of working from home), use such Confidential Information for personal
gain or disclose such Confidential Information to anyone outside of the
Employers, either during or after the Employment Period, except (i) in good
faith, in the course of performing her duties under this Agreement; (ii) with
the prior written consent of the Board; (iii) it being understood that
Confidential Information shall not be deemed to include any information that is
or becomes generally available to the public other than as a result of
disclosure by the Executive; or (iv) to the extent disclosure is compelled by a
court of competent jurisdiction, arbitrator, agency, or other tribunal or
investigative body in accordance with any applicable statute, rule or regulation
(but only to the extent any such disclosure is compelled, and no further).
Further, nothing herein shall prevent the Executive from cooperating with any
investigation or inquiry conducted by the Equal Employment Opportunity
Commission regarding any employment practice or policy of the Employers. In
addition, pursuant to Section 7 of the Defend Trade Secrets Act of 2016 (which
added 18 U.S.C. § 1833(b)), the Executive acknowledges that he shall not have
criminal or civil liability under any federal or state trade secret law for, and
nothing herein prohibits, the disclosure of a trade secret or Confidential
Information that (A) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by such Section. Upon
the termination of the Executive’s employment with the Employers, or at any time
the Employers may so request, the Executive shall return to the Employers all
tangible embodiments (in whatever medium) relating to Confidential Information
and Work Product (as hereinafter defined) that he may then possess or have under
her control.

 



8

 

 

(b)               Ownership of Property. The Executive acknowledges that all
discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, processes, programs, designs, analyses, drawings,
reports, patent applications, copyrightable work and mask work (whether or not
including any Confidential Information) and all registrations or applications
related thereto, all other proprietary information and all similar or related
information (whether or not patentable) that relate to the Employers’ or any of
their subsidiaries’ or affiliates’ actual or anticipated business, research and
development, or existing or future products or services and that are conceived,
developed, contributed to, made, or reduced to practice by the Executive (either
solely or jointly with others) while employed by the Employers or any of their
subsidiaries or affiliates, including any of the foregoing that constitutes any
proprietary information or records (“Work Product”) belonging to the Employers
or such subsidiary or affiliate, and the Executive hereby assigns, and agrees to
assign, all of the above Work Product to the Employers or to such subsidiary or
affiliate, as applicable. Any copyrightable work prepared in whole or in part by
the Executive in the course of her work for any of the foregoing entities shall
be deemed a “work made for hire” under the copyright laws, and the Employers or
their respective subsidiary or affiliate shall own all rights therein. To the
extent that any such copyrightable work is not a “work made for hire,” the
Executive hereby assigns and agrees to assign to the Employers or such
respective subsidiary or affiliate all right, title, and interest, including
without limitation, copyright in and to such copyrightable work. The Executive
shall perform all actions reasonably requested by the Board, at the Employers’
sole expense, to establish and confirm the Employers’ or such subsidiary’s or
affiliate’s ownership (including, without limitation, assignments, consents,
powers of attorney, and other instruments) in Work Product and copyrightable
work identified by the Board.

 

(c)                Third Party Information. The Executive understands that the
Employers and their subsidiaries and affiliates will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Employers’ and their subsidiaries’ and affiliates’ part to maintain
the confidentiality of such information and to use it only for certain limited
purposes. During the Executive’s employment with the Employers and thereafter,
and without in any way limiting the provisions of Section 6(a) of this
Agreement, the Executive shall hold Third Party Information in the strictest
confidence and shall not disclose to anyone (other than personnel and
consultants of the Employers or their subsidiaries and affiliates who need to
know such information in connection with their work for the Employers or such
subsidiaries and affiliates) or use, except in connection with her work for the
Employers or their subsidiaries and affiliates, Third Party Information unless
expressly authorized by the Board in writing.

 



9

 

 

7.                  Restrictive Covenants. The Executive acknowledges that
(i) in the course of her employment with the Employers and their subsidiaries
and affiliates, she will become familiar with the Employers’ and their
subsidiaries’ and affiliates’ trade secrets and with other Confidential
Information concerning the Employers and such subsidiaries and affiliates;
(ii) her services will be of special, unique and extraordinary value to the
Employers and such subsidiaries and affiliates; (iii) the agreements and
covenants of the Executive contained in Section 6 and Section 7 hereof are
essential to the business and goodwill of the Employers; and (iv) the Employers
would not have entered into this Agreement but for the covenants and agreements
set forth in Section 6 and Section 7 hereof. Therefore, the Executive agrees
that, without limiting any other obligation pursuant to this Agreement:

 

(a)                Non-Competition. Except with prior written permission of the
Board, the Executive shall not, during the Employment Period and for a period of
twelve (12) months thereafter, directly or indirectly (individually or on behalf
of other Persons): (i) enter (or prepare to enter) the employ of, or render
services to, any Person engaged in (a) the provision of tax preparation services
or (b) any other line of business actively being conducted by the Employers or
any of their subsidiaries accounting for more than ten percent of the Employers’
gross revenues on the date of the Executive’s termination (a “Competitive
Business”); (ii) engage (or prepare to engage) in a Competitive Business on the
Executive’s own account; or (iii) become interested in any such Competitive
Business, directly or indirectly, as an individual, partner, shareholder,
director, officer, principal, agent, employee, trustee, consultant, or in any
other relationship or capacity; provided, however, that nothing contained in
this Section 7(a) shall be deemed to prohibit the Executive from acquiring,
solely as a passive investment, less than 5% of the total outstanding securities
of any publicly-traded corporation.

 

(b)               Non-Solicitation. Except with prior written permission of the
Board, the Executive shall not, directly or indirectly (individually or on
behalf of other persons), during the Employment Period and for a period of
twelve (12) months thereafter, for any reason hire, offer to hire or entice away
any officer, employee, franchisee or agent of the Employers or any of their
subsidiaries or affiliates (or any former officer, employee or agent of the
Employers or any of their subsidiaries or affiliates who was employed by the
Employers or any of their subsidiaries or affiliates at any time during the
twelve (12) month period prior to the Executive’s termination of employment) or
interfere with or attempt to interfere with business relationships between the
Employers and any current or prospective franchisee, customer, client or
supplier of the Employers or any of their subsidiaries or affiliates; provided
that the foregoing shall not be violated by general advertisements not targeted
at employees or consultants of either Employer.

 



10

 

 

(c)                Non-Disparagement. At any time during or after the Employment
Period, the Executive shall not make (whether directly or through any other
Person) any public or private statements (whether oral or in writing) which are
derogatory or damaging to the Employers or their direct or indirect parents,
subsidiaries and affiliates, together with each of their current and former
principals, officers, directors, direct or indirect equity holders, general and
limited partners, agents, representatives and employees, or any of their
businesses, activities, operations, affairs, reputations or prospects, and the
Employers will not authorize any of their officers, directors or employees to
make disparaging or derogatory statements about the Executive (and will use its
reasonable best efforts to prevent such individuals from making such statements)
except, in each case, to the extent required by law, and only after consultation
with the other party to the maximum extent possible to maintain the goodwill of
such party.

 

(d)               Injunctive Relief with Respect to Covenants. Executive
acknowledges and agrees that in the event of any material breach by Executive of
any of section of this Agreement that remedies at law may be inadequate to
protect the Employers, and, without prejudice to any other legal or equitable
rights and remedies otherwise available to the Employers, Executive agrees to
the granting of injunctive relief in the Employers’ favor in connection with any
such breach or violation without proof of irreparable harm.

 

(e)                Enforcement. If, at the time of enforcement of Section 6
hereof or this Section 7, a court or other body of legal authority holds that
the restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum duration, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court may revise such restrictions
to cover the maximum duration, scope and area permitted by law and reasonable
under such circumstances. Because the Executive’s services are unique and
because the Executive has access to Confidential Information, the parties hereto
agree that the Employers and their subsidiaries and affiliates would be
irreparably harmed by, and money damages would be an inadequate remedy for, any
breach of this Agreement. Therefore, in the event of a breach or threatened
breach of this Agreement, the Employers and their subsidiaries and affiliates
and/or their respective successors or assigns may, in addition to other rights
and remedies existing in their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the provisions hereof (without posting
a bond or other security).

 

8.                  Miscellaneous.

 

(a)                Survival. To the extent necessary to give effect to such
provisions, the provisions of this Agreement (including without limitation,
Sections, 6 and 7 hereof) shall survive the termination of this Agreement,
whether such termination shall be by expiration of the Employment Period, an
earlier termination pursuant to Section 4 hereof or otherwise.

 



11

 

 

(b)               Binding Effect. This Agreement shall be binding on, and shall
inure to the benefit of, the Employers and any person or entity that succeeds to
the interest of the Employers (regardless of whether such succession occurs by
operation of law) by reason of Change of Control, the sale of all or a portion
of the Employers’ equity securities, a merger, consolidation or reorganization
involving the Employers or, unless the Employers otherwise elect in writing, a
sale of all or a portion of the assets of the business of the Employers. This
Agreement shall also inure to the benefit of the Executive’s heirs, executors,
administrators and legal representatives.

 

(c)                Assignment. This Agreement may not be assigned by the
Executive. The Employers may assign their rights, together with its obligations,
hereunder (i) to any affiliate or subsidiary, provided that the assignor
continues to be responsible for the obligations set forth herein until
discharged, or (ii) to third parties in connection with any sale, transfer or
other disposition of all or substantially all of its business or assets. The
Company will require any successor (whether direct or indirect, by Change of
Control, or otherwise) to assume expressly and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

 

(d)               Entire Agreement. This Agreement, together with Exhibit A
hereto, constitutes the entire agreement between the parties hereto with respect
to the matters referred to herein and supersedes any and all prior agreements,
whether written or oral. No other agreement relating to the terms of the
Executive’s employment by the Employers, oral or otherwise, shall be binding
between the parties unless it is in writing and signed by the party against whom
enforcement is sought. There are no promises, representations, inducements or
statements between the parties other than those that are expressly contained
herein. The Executive acknowledges that he is entering into this Agreement of
her own free will and accord, and with no duress, that he has read this
Agreement and that he understands it and its legal consequences.

 

(e)                Severability; Reformation. In the event that one or more of
the provisions of this Agreement shall become invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby. In the event any
covenant contained herein is not enforceable in accordance with its terms, the
Executive and the Employers agree that such provision shall be reformed to make
such covenant enforceable in a manner that provides as nearly as possible the
result intended by this Agreement.

 

(f)                Waiver. Waiver by any party hereto of any breach or default
by the other party of any of the terms of this Agreement shall not operate as a
waiver of any other breach or default, whether similar to or different from the
breach or default waived. No waiver of any provision of this Agreement shall be
implied from any course of dealing between the parties hereto or from any
failure by either party hereto to assert its or her rights hereunder on any
occasion or series of occasions.

 

(g)               Notices. Any notice required or desired to be delivered under
this Agreement shall be in writing and shall be delivered personally, by courier
service, by registered mail, return receipt requested, or by nationally
recognized overnight carrier and shall be effective upon actual receipt by the
party to which such notice shall be directed, and shall be addressed as follows
(or to such other address as the party entitled to notice shall hereafter
designate in accordance with the terms hereof):

 



12

 

 

If to the Employers:

 

JTH Tax Inc.

 

1716 Corporate Landing Parkway

 

Virginia Beach, VA 23454

 

Attention: Vice President of Human Resources

 

 

 

If to the Executive:

 

with a copy which shall not constitute notice to:

 

 

(h)               Amendments. This Agreement may not be altered, modified or
amended except by a written instrument signed by each of the parties hereto.

 

(i)                 Headings. Headings to sections in this Agreement are for the
convenience of the parties only and are not intended to be part of or to affect
the meaning or interpretation hereof.

 

(j)                 Counterparts; Electronic Transmission. This Agreement may be
executed in counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument. Transmission by one
party to the others of fully executed copies of this Agreement by electronically
shall bind the parties to the same extent as by the exchange of manually signed
originals.

 

(k)               Withholding. Any payments provided for herein shall be reduced
by any amounts required to be withheld by the Employers under applicable
federal, state or local income or employment tax laws or similar statutes or
other provisions of law then in effect.

 

(l)                 Indemnification. The Executive shall be indemnified to the
same extent as other senior executives and officers of the Employers with
respect to the Executive’s service as an employee of the Employers or any of the
Employers’ subsidiaries or affiliates. During the Employment Period, the
Employers shall maintain a directors and officers’ liability insurance policy
(or policies) providing coverage to the Executive to the extent that the
Employers provide such coverage for any other senior executives or officers of
the Employers. Following the Employment Period, the Executive shall be entitled
to such coverage to the extent that the Employers provide such coverage for any
other current or former senior executive or officer of the Employers. The
Employers shall advance to the Executive an amount necessary to cover any
reasonable fees incurred by the Executive in accordance with this Section 8(l).

 



13

 

 

(i)Right of Indemnification. The Employers shall indemnify and hold harmless, to
the fullest extent permitted by applicable law as it presently exists or may
hereafter be amended, the Executive if he is made or is threatened to be made a
party or is otherwise involved in any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a "Proceeding"), by reason of the
fact that he, or a person for whom he the legal representative, is or was a
director or officer of the Employers or, while a director or officer of the
Employers, is or was serving at the request of the Employers as a director,
officer, manager, employee or agent of another Employers or of a partnership,
limited liability company, joint venture, trust, enterprise or nonprofit entity,
including service with respect to employee benefit plans, against all liability
and loss suffered and expenses (including reasonable attorneys' fees) reasonably
incurred by the Executive. Notwithstanding the preceding sentence, the Employers
shall be required to indemnify, or advance expenses to, the Executive in
connection with a Proceeding (or part thereof) commenced by the Executive only
if the commencement of such Proceeding (or part thereof) by the Executive was
authorized by the Board of Directors.

 

(ii)Advancement of Expenses. The Employers shall to the fullest extent not
prohibited by applicable law pay the reasonable expenses (including reasonable
attorneys' fees) incurred by the Executive in defending any Proceeding in
advance of its final disposition, provided, however, that, to the extent
required by law, such payment of expenses in advance of the final disposition of
the Proceeding shall be made only upon receipt of an undertaking by the
Executive to repay all amounts advanced if it should be ultimately determined
that the Executive is not entitled to be indemnified.

 

(iii)Claims. A claim for indemnification (following the final disposition of the
Proceeding with respect to which indemnification is sought, including any
settlement of such Proceeding) or advancement of expenses under this Section 8
is not paid in full within thirty days after a written claim therefor by the
Executive has been received by the Employers, the Executive may file suit to
recover the unpaid amount of such claim and, if successful in whole or in part,
shall be entitled to be paid the expense of prosecuting such claim to the
fullest extent permitted by applicable law. In any such action the Employers
shall have the burden of proving that the Executive is not entitled to the
requested indemnification or advancement of expenses.

 



14

 

 

(iv)Non-Exclusivity of Rights. The rights conferred on the by this Agreement
shall not be exclusive of any other rights which the Executive may have or
hereafter acquire under any statute, any provision of the Employers’ articles of
incorporation, bylaws, or any agreement, vote of stockholders or disinterested
directors or otherwise.

 

(m)             Voluntary Agreement: No Conflicts. Executive represents that he
is entering into this Agreement voluntarily and that Executive’s employment
hereunder and compliance with the terms and conditions of this Agreement will
not conflict with or result in the breach by Executive of any agreement to which
he is a party or by which he or her properties or assets may be bound.

 

(n)               Governing Law. The parties agree that:  (i) any litigation
involving any enforcement of, noncompliance with or breach of the Agreement, or
regarding the interpretation, validity and/or enforceability of the Agreement, 
shall be interpreted in accordance with and governed by the laws of the
Commonwealth of Virginia, without regard for any conflict of law principles;
(ii) jurisdiction and venue shall be laid solely and exclusively in the Circuit
Court for the City of Virginia Beach or the United States District Court for the
Eastern District of Virginia, Norfolk Division.

 

(o)               Code Section 409A. The intent of the parties is that payments
and benefits under this Agreement comply with or be exempt from Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”),
and this Agreement shall be interpreted and administered accordingly.
Notwithstanding anything contained herein to the contrary, the Executive shall
not be considered to have terminated employment with the Employers for purposes
of this Agreement, unless the Executive would be considered to have incurred a
“separation from service” from the Employers within the meaning of Section 409A
(a “Separation from Service”). Each amount to be paid or benefit to be provided
under this Agreement shall be construed as a separate identified payment for
purposes of Section 409A, and any payments described in Section 5 of this
Agreement that are due within the “short-term deferral period” as defined in
Section 409A shall not be treated as deferred compensation unless applicable law
requires otherwise. Notwithstanding any provision of this Agreement to the
contrary, if, at the time of the Executive’s Separation from Service, the stock
of the Employers (or any successor entity) is treated as “publicly traded” under
Section 409A(a)(2)(B)(1) of the Code and the Executive is deemed to be a
“specified employee” within the meaning of said section, all payments which are
subject to Section 409A as deferred compensation and which would otherwise be
required to be made upon such Separation from Service shall be made on the
earlier of (i) the first day of the first month commencing at least six (6)
months following Executive’s Separation from Service or (ii) the date of the
Executive’s death. To the extent required to avoid an accelerated or additional
tax under Section 409A, amounts reimbursable to the Executive under this
Agreement shall be paid to the Executive on or before the last day of the year
following the year in which the expense was incurred and the amount of expenses
eligible for reimbursement during any one year may not effect amounts
reimbursable or provided in any subsequent year.

 



15

 

 

IN WITNESS WHEREOF, the Employers have caused this Agreement to be executed by a
duly authorized officer and the Executive has hereunto set his hand as of the
day and year first above written.

 



  Liberty Tax, Inc.         By:  /s/ Edward L. Brunot     President and Chief
Executive Officer           Date: December 12, 2017

 

  JTH Tax, Inc.         By: /s/ Edward L. Brunot     President and Chief
Executive Officer           Date: December 12, 2017



 



  Vanessa M. Szajnoga         /s/ Vanessa M. Szajnoga         Date: December 12,
2017      

 





16

 



EXHIBIT A

 

Form of Release



 

RELEASE AGREEMENT (this “Release Agreement”), dated as of __________________,
between Liberty Tax, Inc., a Delaware corporation (“COMPANY”), JTH Tax, Inc., a
Delaware corporation (“Subco” and together with COMPANY, the “Company”), and
Vanessa M. Szajnoga (“Executive”).

 

1.                  Release.

 

(a)                In consideration of the payments set forth in Section 5(c) of
the Employment Agreement, as applicable, between the Company and Executive dated
as of __________________ (the “Employment Agreement”), Executive, on behalf of
herself and her heirs, executors, successors and assigns, knowingly and
voluntarily releases, remises, and forever discharges the Company and its direct
or indirect parents, subsidiaries and affiliates, together with each of their
current and former principals, officers, directors, direct or indirect equity
holders, general and limited partners, agents, representatives and employees,
and each of their heirs, executors, successors and assigns (collectively, the
“Releasees”), from any and all debts, demands, actions, causes of actions,
accounts, covenants, contracts, agreements, claims, damages, omissions,
promises, and any and all claims and liabilities whatsoever, of every name and
nature, known or unknown, suspected or unsuspected, both in law and equity
(“Claims”), which Executive ever had, now has, or may hereafter claim to have
against the Releasees by reason of any matter, cause or thing whatsoever arising
from the beginning of time to the time she signs this Release Agreement (the
“General Release”). This General Release of Claims shall apply to any Claim of
any type, including, without limitation, any and all Claims of any type that
Executive may have arising under the common law, under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, the Americans
With Disabilities Act of 1967, the Family and Medical Leave Act of 1993, the
Employee Retirement Income Security Act of 1974, the Sarbanes-Oxley Act of 2002,
each as amended, and any other federal, state or local statutes, regulations,
ordinances or common law, or under any policy, agreement, contract,
understanding or promise, written or oral, formal or informal, between any of
the Releasees and Executive, including but not limited to the Employment
Agreement, and Company’s Equity and Cash Incentive Plan and shall further apply,
without limitation, to any and all Claims in connection with, related to or
arising out of Executive’s employment relationship, or the termination of his
employment, with the Company.

 

(b)               Except as provided in Section 5(c) of the Employment
Agreement, as applicable, Executive acknowledges and agrees that the Company has
fully satisfied any and all obligations owed to her arising out of his
employment with the Company, and no further sums are owed to her by the Company
or by any of the other Releasees at any time. The Company shall provide
Executive with a schedule showing the specific amounts due to her under each
subparagraph of Section 5(c) of the Employment Agreement, to the extent then
ascertainable, not later than ten days from the date of any separation from
service.

 



17

 

 

(c)                The foregoing waiver and release shall not extend to the
following: (i) any rights, remedies or claims Executive may have in enforcing
the terms of the Employment Agreement with respect to amounts due to Executive
in connection with his termination of employment as, and to the extent, provided
in Section 5(c) of the Employment Agreement, as applicable, or in enforcing the
terms of this Release Agreement, (ii) any rights Executive may have to receive
vested amounts under any of the Company’s (or any affiliate’s) employee benefit
plans and/or pension plans or programs and the Company’s Equity and Cash
Incentive Plan; (iii) Executive’s rights to medical benefit continuation
coverage, on a self-pay basis, pursuant to federal law (COBRA); (iv) Executive’s
eligibility for, or right to receive, indemnification and advancement of
expenses in accordance with applicable laws, the certificate of incorporation
and/or by-laws of the Company or any affiliate, or under the Employment
Agreement or under any of the governing agreements of the Company or any
affiliate, or coverage under any applicable directors and officers policy or
otherwise; (v) any rights Executive may have to obtain contribution as permitted
by law in the event of entry of judgment against Executive as a result of any
act or failure to act for which the Company or any of the Releasees and
Executive are jointly liable; and (vi) any rights or claims that may not be
lawfully released and/or waived (including any rights to workers’ compensation
or unemployment insurance).

 

2.                  Consultation with Attorney; Voluntary Agreement. The Company
advises Executive to consult with an attorney of his choosing prior to signing
this Release Agreement. Executive understands and agrees that she has the right
and has been given the opportunity to review this Release Agreement and,
specifically, the General Release in Paragraph 1 above, with an attorney.
Executive also understands and agrees that she is under no obligation to consent
to the General Release set forth in Paragraph 1 above. Executive acknowledges
and agrees that the payments set forth in Section 5(c) of the Employment
Agreement, as applicable, are sufficient consideration to require her to abide
with his obligations under this Release Agreement, including but not limited to
the General Release set forth in Paragraph 1. Executive represents that he has
read this Release Agreement, including the General Release set forth in
Paragraph 1 and understands its terms and that she enters into this Release
Agreement freely, voluntarily, and without coercion. Notwithstanding the
foregoing, nothing contained herein shall prevent Executive from filing an
administrative charge of discrimination with the EEOC or state or local fair
employment practices agency. No federal, state or local government agency is a
party to this Agreement and none of the provisions of this Agreement restrict or
in any way affect a government agency’s authority to investigate or seek relief
in connection with any of the claims released. However, if a government agency
were to pursue any matters falling within the released claims, which it is free
to do, the parties agree that this Agreement shall control as the exclusive
remedy and full settlement of all claims between the parties. Executive agrees
that Executive shall not seek, accept, or be entitled to any monetary relief,
whether individually or as a member of a class or group, arising from an EEOC
charge filed by Executive or on Executive’s behalf.

 

3.                  No Admission of Liability. Nothing in this Agreement is
intended to or will be construed as an admission by the Company that it or any
of its officer’s directors or employees, violated any law, interfered with any
right, breached any obligation, or otherwise engaged in any improper or illegal
conduct, the Released Parties expressly denying any such conduct.

 



18

 

 

4.                  Effective Date; Revocation. Executive acknowledges and
represents that she has been given at least twenty-one (21) days during which to
review and consider the provisions of this Release Agreement and, specifically,
the General Release set forth in Paragraph 1 above, although she may sign and
return it sooner if she so desires. Executive further acknowledges and
represents that she has been advised by the Company that she has the right to
revoke this Release Agreement for a period of seven (7) days after signing it.
Executive acknowledges and agrees that, if she wishes to revoke this Release
Agreement, she must do so in a writing, signed by her and received by the
Company no later than 5:00 p.m. Eastern Time on the seventh (7th) day of the
revocation period. If no such revocation occurs, the General Release and this
Release Agreement shall become effective on the eighth (8th) day following his
execution of this Release Agreement. Executive further acknowledges and agrees
that, in the event that she revokes this Release Agreement, it shall have no
force or effect, and he shall have no right to receive any payment pursuant to
Section 5(c) of the Employment Agreement, as applicable.

 

5.                  Time for Execution. Absent a bona fide dispute as to the
amount due in connection with any separation from service, the Executive shall
execute this Release Agreement not later than 21 days from the date the schedule
of payments is provided to her as provided in Paragraph 1(b) hereof.

 

6.                  Severability. In the event that any one or more of the
provisions of this Release Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remainder of the
Release Agreement shall not in any way be affected or impaired thereby.

 

7.                  Waiver. No waiver by either party of any breach by the other
party of any condition or provision of this Release Agreement to be performed by
such other party shall be deemed a waiver of any other provision or condition at
the time or at any prior or subsequent time. This Release Agreement and the
provisions contained in it shall not be construed or interpreted for or against
either party because that party drafted or caused that party’s legal
representative to draft any of its provisions.

 

8.                  Governing Law. This Release Agreement shall be governed by
and construed and enforced in accordance with the laws of the Commonwealth of
Virginia, without reference to its choice of law rules.

 

9.                  Entire Agreement. This Release Agreement constitutes the
entire agreement and understanding of the parties with respect to the release of
claims provided for herein and supersedes all prior agreements, arrangements and
understandings, written or oral, between the parties with respect to such
release of claims. Executive acknowledges and agrees that she is not relying on
any representations or promises by any representative of the Company concerning
the meaning of any aspect of this Release Agreement. This Release Agreement may
not be altered or modified other than in a writing signed by Executive and an
authorized representative of the Company.

 



19

 

 

10.              Headings. All descriptive headings in this Release Agreement
are inserted for convenience only and shall be disregarded in construing or
applying any provision of this Release Agreement.

 

11.              Counterparts. This Release Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.



 

IN WITNESS WHEREOF, the Company and Executive have executed this Release
Agreement, on the date and year set forth below.

 

 

 

  COMPANY             By:         Name:       Title:               Date:  



Subco.             By:         Name:       Title:               Date:  

 

EXECUTIVE                             Date:  

 

 

 

20

 

 